Citation Nr: 1604874	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-23 441	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1963 and from October 1963 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been moved to the RO in Reno, Nevada.

In August 2014, the Veteran and his wife testified at a video-hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

Since issuance of the May 2014 supplemental statement of the case additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in December 2015 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.



CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).
 
Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 CFR § 3.350(a)(2).
 
The question concerning loss of use "is not whether amputation is warranted but whether the [Veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 CFR § 3.350(a)(4).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).
 
Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).

Throughout the pendency of the appeal, the Veteran is in receipt of service connection for 15 disabilities: 1) posttraumatic stress disorder (PTSD), rated 70 percent; 2) coronary artery disease, rated 60 percent; 3) diabetes mellitus, rated 20 percent; 4) left lower extremity peripheral vascular disease and varicose veins, rated 20 percent; 5) right lower extremity peripheral vascular disease and varicose veins, rated 20 percent; 6) right upper extremity peripheral neuropathy, rated 20 percent; 7) left upper extremity peripheral neuropathy, rated 20 percent; 8) right leg peripheral neuropathy, rated 20 percent; 9) left leg peripheral neuropathy, rated 20 percent; 10) tinnitus, rated 10 percent; 11) bilateral cataracts, rated 10 percent; 12) left arm pain, rated noncompensable; 13) hearing loss, rated noncompensable; 14) right inguinal hernia, rated noncompensable; and 15) hepatitis, rated noncompensable.

The Veteran and his wife at the August 2014 video hearing testified, in substance, that the adverse symptomatology due to the claimant's service-connected disabilities caused the claimant to be unable, without assistance, to care for himself.  Specifically, they testified that he was unable to take care of his own hygiene because he needed help getting off and on the toilet as well as showering; hold utensils to eat because of pain and numbness in his hand/fingers, hold a cup of coffee because of involuntary tremors, and cook because of his inability to stand or use his hands with any type of control; drive to doctor appointments because of his upper and lower extremity pain and numbness as well as memory loss; and remember when and how often to take his 25 medications because of the memory loss caused by his service-connected PTSD.

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  

In this regard, the March 2011 Aid and Attendance examiner opined that Veteran is unable to perform the following self-care skills: dressing and undressing; bathing; and toileting.  

Likewise, the December 2012 Aid and Attendance examiner found that the Veteran is not able to prepare his own meals and needs assistance bathing as well as tending to hygiene because he is in a scooter.  The examiner also opined that the Veteran requires his wife's help for all activities of daily living; needs help to manage his own finances because he is unable to remember if he has paid a bill; has a limited ability to walk as well as decreased function because of his service-connected peripheral vascular disease and peripheral neuropathy; and he only leaves his home with the assistance of his wife and then only for doctor appointments.  

Furthermore, the February 2014 VA Aid and Attendance examiner found that the Veteran is not able to prepare his own meals; needs assistance bathing and tending to hygiene because he is in a motorized wheelchair and needs assistance getting in and out of the chair; and requires medication management because he forgets to take his medications and his wife has to remind him.  The examiner also opined that the claimant's service-connected diabetes mellitus affects his ability to perform self-care as well as to ambulate or travel beyond the premises of his home.  Lastly, it was opined that the Veteran is unable to care for himself and needs all day care.  

Lastly, VA received a February 2014 letter from the same VA doctor that prepared the above Aid and Attendance examination and, after reporting that he had treated the Veteran since September 2013, opined that the claimant is "diagnosed with Diabetic Neuropathy and has heart conditions problem (his vascular disease) and Diabetes [i.e., service connected disabilities] which is not under control [and] which result him to unable to perform daily activities, hygiene on his own."

VA treatment records generated during the pendency of the appeal document the Veteran's complaints and treatment for, among other things, chronic lower extremity pain (see, e.g., treatment records from Mike O'Callahan Federal Hospital dated in February 2012); his having at one time as many as 58 active medications (see, e.g., treatment records from Mike O'Callahan Federal Hospital dated in June 2014); being unable to walk significant distances because of neuropathy as well as his needing help from his wife to take his medications and get dressed (see, e.g., treatment records from Mike O'Callahan Federal Hospital dated in June 2014); essential type tremors in his hands as opposed to Parkinson's disease (see, e.g., VA treatment records dated in June 2015); and being at a high risk for falls (see VA treatment records dated in October 2015).  The records are also uniform in showing he uses a motorized wheelchair to get around.  See, e.g., VA treatment records dated in June 2015, July 2015, and August 2015.  In October 2015, VA was also notified that the Veteran was placed in hospice earlier in the month. 

While most of the above opinions reference both the Veteran's service-connected and non service-connected disabilities, the Board nonetheless finds that the preponderance of the evidence shows that his service-connected disabilities, acting alone, require the need of assistance.  The Board has reached this conclusion because the February 2014 Aid and Attendance examination report and February 2014 letter were both prepared by the same VA doctor and in the letter this doctor specifically reported that his service-connected disabilities, acting alone, result in him being unable to perform daily activities of hygiene on his own.  As to the other Aid and Attendance examination reports and opinions, while they reference both the Veteran's service-connected and non service-connected disabilities, the Board finds that these examinations and opinions when taken as a whole and when considered in light of the adverse symptomatology seen in the appellant's treatment records and the consistent personal hearing testimony from the claimant and his wife, shows that aid and attendance is warranted solely because of his service-connected disabilities.   

Accordingly, the criteria are satisfied to award SMC based on the need aid and attendance of another person.  The appeal is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of SMC based on being housebound (which is a lesser benefit) is necessary.


ORDER

Entitlement to SMC on account of the need for regular aid and attendance of another person is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


